UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No.1 ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto (Commission File No.)001-33531 AEROGROW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 46-0510685 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6075 Longbow Drive, Suite 200 Boulder, Colorado 80301 (303)444-7755 (Address, including zip code and telephone number, including area code, of registrant's of principal executive office) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.001 per share OTC Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of the Form10-K or any amendment to the Form10-K. o . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noý The aggregate market value of the voting common stock held by non-affiliates of the registrant as of September 30, 2010 was $1,101,721, the last day of the Company’s most recent second quarter.For the purpose of the foregoing calculation only, all directors and executive officers of the registrant and owners of more than 5% of the registrant's common stock are assumed to be affiliates of the registrant. This determination of affiliate status is not necessarily conclusive for any other purpose. The number of shares of the registrant's common stock outstanding as of July 29, 2011 is 19,244,160. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents AeroGrow International Inc. Form10-K/A Amendment No. 1 For the Fiscal Year Ended March 31, 2011 Table of Contents PART II Item8. Financial Statements 3 PART IV Item15. Exhibits, Financial Statement Schedules 28 Signatures 29 Table of Contents EXPLANATORY NOTE AeroGrow International, Inc. (the “Company”) is filing this Amendment on Form 10-K/A to the Company’s Report on Form 10-K for the fiscal year ended March 31, 2011, originally filed on August 15, 2011 (the “Report”). This Form 10-K/A is being filed solely for the purpose of revising the audit opinion letter to include the name of the Company’s public auditors, which was inadvertently omitted from the Report due to a clerical error. Except as described above, no other amendments are being made to the Report.This Form 10-K/A does not reflect events occurring after the August 15, 2011 filing of the Company’s Report or modify or update the disclosures contained in the Report in any way other than as required to reflect the amendment discussed above. Table of Contents PART II ITEM 8. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee, Board of Directors and Stockholders AeroGrow International, Inc. Boulder, Colorado We have audited the accompanying balance sheets of AeroGrow International, Inc. (“the Company”) as of March 31, 2011 and 2010, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AeroGrow International, Inc. as of March 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1, the Company does not currently have sufficient liquidity to meet its anticipated working capital, debt service and other liquidity needs in the near term. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Eide Bailly LLP Fargo, North Dakota August 15, 2011 3 Table of Contents AEROGROW INTERNATIONAL, INC. BALANCE SHEETS March 31, March 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $17,791 and $87,207 at March 31, 2011 and March 31, 2010, respectively Other receivables Inventory, net Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $2,525,853 and $2,486,377at March 31, 2011 and March 31, 2010, respectively Other assets Intangible assets, net of $24,834 and $6,854 of accumulated amortization at March 31, 2011 and March 31, 2010, respectively Deposits Deferred debt issuance costs, net of accumulated amortization of $737,531 and $486,791 at March 31, 2011 and March 31, 2010, respectively Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Notes payable - Notes payable – Related party - Current portion- long term debt – Related Party Current portion – long term debt Accrued expenses Customer deposits Deferred rent Total current liabilities Long-term debt Long-term debt-related party - Stockholders' equity (deficit) Preferred stock, $.001 par value, 20,000,000 shares authorized, 7,576 and 7,586issued and outstanding at March 31, 2011 and March 31, 2010, respectively 8 8 Common stock, $.001 par value, 500,000,000 shares authorized, 19,244,160 and 12,398,249 shares issued and outstanding at March 31, 2011 and March 31, 2010, respectively Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the financial statements 4 Table of Contents AEROGROW INTERNATIONAL, INC. STATEMENTS OF OPERATIONS Years ended March 31, Revenue Product sales, net $ $ $ Operating expenses Cost of revenue Research and development Sales and marketing General and administrative Total operating expenses (Loss) from operations ) ) ) Other (income) expense, net Interest (income) Interest expense Interest expense – related party Other (income) expense, net ) Total other (income) expense, net Net (loss) $ ) $ ) $ ) Net (loss) per share, basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to the financial statements 5 Table of Contents AEROGROW INTERNATIONAL, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Preferred Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated (Deficit) Total Balances, April 1, 2008 - - ) Common stock issued for services 23 - - - Exercise of common stock warrants at $.66 - - - Exercise of common stock warrants at $.75 - - - Exercise of common stock warrants at $2.50 10 - - - Exercise of stock options 44 - - - Stock options issued under equity compensation plans - Net (loss) - ) ) Balances, March 31, 2009 - - ) ) Preferred Stock issued in private placements - - 8 - Exercise of stock options 4 - - 16 - 20 Repurchase and Retirement of Common Stock ) ) - ) Warrants issued in accordance with debt - Stock options issued under equity compensation plans - Net (loss) - ) ) Balances, March 31, 2010 $ $
